UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


 MONTGOMERY BLAIR SIBLEY,                      )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )      Civil Case No. 08-1797 (RJL)
                                               )
 SAMUEL A. ALITO, JR. et al.,                  )
                                               )
                      Dekndanb.                )
                                               )
                                     ~
                           MEMORANDUM ORDER
                            (June~, 2009) [# 16]

       Before the Court is pro se plaintiff Montgomery Blair Sibley's motion

[Dkt. # 16] to alter or amend its May 15,2009, Order, which denied Plaintiff's

Motion for Leave to Appeal In Forma Pauperis [Dkt. # 14]. For the reasons

discussed below, plaintiff's motion is GRANTED in part and DENIED in part.

       Federal Rule of Appellate Procedure 24(a)(2) requires that when a District

Court denies a motion to appeal in forma pauperis ("IFP"), it must state its reasons

in writing. Accordingly, the Court GRANTS plaintiff's motion in part and

amends its May 15,2009, Order, which did not contain a statement of reasons, to

include the following explanation. Mr. Sibley is a frequent filer. The issue he

sought leave of this Court to appeal IFP, i.e., whether claims against Justices and

officers of the Supreme Court for official acts are barred by judicial immunity-is

not only well settled, but it has been decided against Mr. Sibley in a nearly
identical case he filed previously in this jurisdiction. See Sibley v. Breyer, No. 07-

5009 (D.C. Cir. May 15,2007) (unpublished opinion) (summarily affirming the

District Court's determination that judicial immunity barred Mr. Sibley's claims

against federal Judges and Justices of the Supreme Court). Therefore, pursuant to

28 U.S.C. 1915(a)(3), the Court certifies that Mr. Sibley's appeal may not proceed

IFP because it is not in good faith. See Wooten v. District o/Columbia

Metropolitan Police Department, 129 F .3d 206, 207 (D.C. Cir. 1997).

       In addition to requesting a statement of reasons, Mr. Sibley asks that the

Court reconsider its decision to deny him leave appeal IFP. Mr. Sibley has

provided no basis for reconsideration under Federal Rules of Civil Procedure 59( e)

and 60(b)( 6), however. 1 Therefore, the portion of plaintiff s motion that seeks

reconsideration of the Court's May 15,2009, Order is DENIED.

       SO ORDERED.




1 See, e.g., Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (noting
"[a] Rule 59(e) motion 'is discretionary' and need not be granted unless the
district court finds that there is an 'intervening change of controlling law, the
availability of new evidence, or the need to correct a clear error or prevent
manifest injustice"') (citations omitted); Good Luck Nursing Home, Inc. v. Harris,
636 F.2d 572,577 n.3 (D.C. Cir. 1980) (noting that Rule 60(b)(6) applies only to
"extraordinary circumstances") (citations omitted).